
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Moran submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Natural Resources and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Commemorating 100 years of natural resource
		  conservation achievements made possible through the vision and leadership of
		  Representative John W. Weeks and the enactment of the Weeks Act in
		  1911.
	
	
		Whereas John W. Weeks, a Republican from Massachusetts,
			 served in the House of Representatives from March 4, 1905, to March 4, 1913, in
			 the Senate from March 4, 1913, to March 3, 1919, and subsequently as Secretary
			 of War;
		Whereas, while a Representative, John W. Weeks sponsored
			 legislation to authorize the creation of national forests in the eastern United
			 States and was instrumental in securing enactment of the legislation;
		Whereas, signed into law by President Howard Taft on March
			 1, 1911, the Act of March 1, 1911, is known as the Weeks Act in recognition of
			 the role John W. Weeks played in its passage;
		Whereas the Weeks Act forged new public policy by
			 providing for cooperation between States and the Federal Government to protect
			 forest land from fire and allow for lands outside the public domain to be
			 included in the national forest reserve with the explicit consent of the
			 State;
		Whereas the Weeks Act gave priority to the White Mountains
			 and Southern Appalachian region, which at that time required the greatest
			 preventative and protective measures, but the Act was eventually applied to 26
			 eastern States that are home to 52 units of the National Forest System
			 encompassing 24,878,687 acres, and nationally, was utilized to acquire lands
			 for inclusion in 96 national forests and grasslands in 41 States;
		Whereas, as a result of the Weeks Act and the application
			 of sustainable forest management practices by the Forest Service, an agency of
			 the Department of Agriculture, streams that were once filled with silt and
			 debris now flow clean and clear, degraded habitats have been restored, and fish
			 and game have returned;
		Whereas timber resources, which were nearly nonexistent
			 when the Federal Government acquired the denuded land, has been restored to the
			 point where National Forest System lands are again an important source of saw
			 timber and other forest products; and
		Whereas Weeks Act land provide millions of Americans
			 access to open space and opportunities for a multitude of recreational
			 activities, including hiking on significant portions of the Appalachian Trail:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes former Representative, Senator,
			 and Secretary John W. Weeks for his visionary conservation leadership;
			(2)encourages the Department of Agriculture to
			 celebrate the centennial of the enactment of the Act of March 1, 1911, known as
			 the Weeks Act, with appropriate festivities and activities throughout 2011, in
			 order to build public awareness of this historic law that helped propel the
			 conservation and restoration of millions of acres of forests, grasslands and
			 watersheds across the United States; and
			(3)recognizes the importance of conserving and
			 restoring forests and grasslands in the United States from new and emerging
			 threats, such as changes in climate, development, and invasive species, and
			 supports bipartisan efforts to promote public and private collaboration in the
			 restoration and conservation of the precious natural resources of the United
			 States.
			
